DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed February 14, 2022.   Claims 2, 5, 11, 14 have been canceled without prejudice. Claims 1, 3, 4, 6-10, 12, 13 and 15-20 are pending and an action on the merits is as follows.	
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-10, 12, 13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10 include the limitation “is determined to be a failure status if the second motion state sensor signal is outside of a predetermined tolerance”.  However, the term “if” renders the claim(s) indefinite.  It is unclear whether the claim necessarily requires the limitations which follow in a situation where the second motion state sensor signal is not outside the predetermined tolerance.  For examining purposes, this limitation is interpreted as stating “is determined to be a failure status in response to the second motion state sensor signal being outside of a predetermined tolerance”.  
These claims further include the limitation “and when it is determined that the operational status of the second motion state sensor is the failure status”.  However, the term “when” renders the claim(s) indefinite.  It is unclear whether the claim necessarily requires the limitations which follow in a situation where the operational status is not the failure status.  For examining purposes, this limitation is interpreted as stating “and in response to determining that the operational status of the second motion state sensor is the failure status”.  
Claims 3, 4, 6-9, 12, 13 and 15-20 depend from claims 1 or 10 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-8, 10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kigawa et al. (US 8,261,886 B2) in view of Roberts et al. (US 2016/0023864 A1) further in view of Shikai et al. (US 7,614,482 B2).
Claims 1 and 10: Kigawa et al. discloses a method of monitoring a control system of an elevator system and an elevator control system for controlling an elevator system where a first motion state sensor signal generated by a first motion state sensor (drive sheave rotation detector 11) associated with/arranged relative to an elevator machine (machine motor 6) operably connected to an elevator car located within an elevator shaft is received at a computing system during rotation of a drive sheave (5) (column 3 lines 17-20).  Therefore the first motion state sensor signal is received during travel of an elevator car from one landing to another landing of a plurality of landings of the elevator system to monitor a motion state of the elevator car within the elevator shaft.  A second motion state sensor signal generated by a second motion state sensor (car operation detector 23) is received at the computing system during rotation of governor sheave (20) (column 4 lines 1-4).  Therefore the second motion state sensor signal is received during travel of the elevator car from one landing to another landing of the plurality of landings to monitor a motion state of the elevator car within the elevator shaft.  The computing system then is in communication with the first and second motion state sensors.  An operational status/health monitoring of the second motion state sensor is determined/performed based on an analysis of the received first motion state sensor signal and the received second motion state sensor signal wherein the operational status is determined to be a failure status (occurrence of a slip) in response to the second motion state sensor signal being outside of a predetermined tolerance relative to the first motion state sensor signal (column 4 lines 7-14).  In response to determining that the operational status of the second motion state sensor is the failure status, the computing system deactivates operation of the elevator machine via opening relay (15) to cut the electricity to the elevator machine (column 4 lines 18-21).  This reference fails to disclose the control system to be a dynamic compensation control system, where a dynamic compensation control mode of operation is performed to control a motion state of the elevator car relative to a landing with a computing system by controlling the elevator machine to minimize oscillations, vibrations, excessive position deflections, and/or bounce of the elevator car at the landing, and the dynamic compensation control mode of operation of the elevator system to be deactivated in response to the operational status being the failure status.  This reference further fails to disclose the second motion state sensor to be located/arranged on the elevator car
However Roberts et al. teaches a method of monitoring a control system of an elevator system and an elevator control system for controlling an elevator system, where the control system is a dynamic compensation control system and a dynamic compensation control mode of operation is performed to control a motion state of an elevator car relative to a landing with a computing system by controlling an elevator machine to minimize (reduce) oscillations of the elevator car at the landing (page 1 ¶ [0005]).
Given the teachings of Roberts et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator control system disclosed in Kigawa et al. with providing the control system to be a dynamic compensation control system, where a dynamic compensation control mode of operation is performed to control a motion state of the elevator car relative to a landing with a computing system by controlling the elevator machine to minimize oscillations of the elevator car at the landing.  Since the dynamic compensation control mode of operation of the elevator system is performed by the elevator machine, when the relay cuts the electricity to the elevator machine in response to the operational status being determined as the failure status, then the dynamic compensation control mode would be deactivated.  Therefore the dynamic compensation control mode of operation is deactivated in response to the operational status being the failure status.  Doing so would “reduce or substantially prevent” “vertical oscillations [which] may be unnerving for the passengers in the elevator car as well as potential injury hazards (e.g., tripping hazards, etc.) for passengers entering or leaving the elevator car or individuals loading or unloading cargo” as taught in Roberts et al. (page 3 ¶ [0041]). These references fail to disclose the second motion state sensor to be located on the elevator car.
However Shikai et al. teaches a method of monitoring a control system of an elevator system and an elevator control system for controlling an elevator system, where a comparison is made between signals generated by a first motion state sensor (pulley sensor) associated with a pulley of an elevator machine and a second motion state sensor (car speed sensor) (column 1 lines 50-61) located either in a hoistway, or on an elevator car (column 14 lines 13-15).
Given the teachings of Shikai et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator control system disclosed in Kigawa et al. as modified by Roberts et al. with providing the second motion state sensor to be located on the elevator car.  Doing so would allow actual speed of the elevator car to be determined, making “it possible to prevent a large deviation from occurring between the information on the [speed] of the car as recognized by the control device and the actual [speed] of the car, whereby the control on the operation of the elevator can be performed with enhanced accuracy” as taught in Shikai et al. (column 34 lines 35-39).
Claims 3 and 12: Kigawa et al. modified by Roberts et al. and Shikai et al. discloses a method and elevator control system as stated above, where the elevator car is disclosed in Kigawa et al. to be controlled to immediately stop upon determining the operational status to be a failure (column 1 lines 52-53).  Therefore the determination of the operational status of the second motion state sensor is performed during a travel of the elevator car between landings of the elevator system.
Claims 6 and 15: Kigawa et al. modified by Roberts et al. and Shikai et al. discloses a method and elevator control system as stated above, where the predetermined tolerance is disclosed in Kigawa et al. to be defined by an upper boundary (upper-limit curve S1) and a lower boundary (lower-limit curve S2) relative to the first motion state sensor signal, as shown in FIG. 4 (column 6 lines 58-61).
Claims 7 and 16: Kigawa et al. modified by Roberts et al. and Shikai et al. discloses a method and elevator control system as stated above, where the predetermined tolerance is disclosed in Kigawa et al. to be variable based on a distance of travel of the elevator car within an elevator shaft (column 6 lines 6 lines 58-61).
Claims 8 and 17: Kigawa et al. modified by Roberts et al. and Shikai et al. discloses a method and elevator control system as stated above, where the first motion state sensor and the second motion state sensor are disclosed in Kigawa et al. to each measure a velocity (speed) (column 4 lines 7-10).
Claim 19: Kigawa et al. modified by Roberts et al. and Shikai et al. discloses an elevator control system as stated above, where the first motion state sensor is disclosed in Kigawa et al. to be an encoder (column 3 lines 20-22).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kigawa et al. (US 8,261,886 B2) modified by Roberts et al. (US 2016/0023864 A1) and Shikai et al. (US 7,614,482 B2) as applied to claims above, further in view of Roberts et al. (US 8,746,411 B2) herein referred to as Randall et al.
Claims 4 and 13: Kigawa et al. modified by Roberts et al. and Shikai et al. discloses a method and elevator control system where operational status/health monitoring is performed through use of the elevator machine and first motion state sensor signal, as stated above.  These references but fail to disclose a re-leveling operation to be performed with the elevator machine and the first motion state sensor signal at a landing when the dynamic compensation control mode of operation is deactivated.
However Randall et al. teaches a method of monitoring a control system of an elevator system and an elevator control system for controlling an elevator system, where a re-leveling operation is performed using an elevator machine at a landing (column 2 line 55 through column 3 line 4) when a dynamic compensation control mode of operation is either activated or deactivated (column 5 lines 12-15).
Given the teachings of Randall et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator control system disclosed in Kigawa et al. as modified by Roberts et al. and Shikai et al. with providing a re-leveling operation to be performed with the elevator machine and the first motion state sensor signal at a landing when the dynamic compensation control mode of operation is deactivated.  Doing so would allow “the car floor [to be] kept level with the landing floor to make it easy for passengers to move between the lobby and the elevator car while minimizing the possibility of someone tripping” as taught in Randall et al. (column 1 lines 21-24).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kigawa et al. (US 8,261,886 B2) modified by Roberts et al. (US 2016/0023864 A1) and Shikai et al. (US 7,614,482 B2) as applied to claims above, further in view of Mattila et al. (US 7,617,911 B2).
Claims 9 and 18: Kigawa et al. modified by Roberts et al. and Shikai et al. discloses a method and elevator control system as stated above, but fails to disclose a notification regarding a failure status to be generated and transmitted to provide notice that maintenance is required on the second motion state sensor.
However Mattila et al. teaches a method of monitoring a control system of an elevator system and an elevator control system for controlling an elevator system, where a detected slipping between wheel (2) and rope (13) is determined to be a failure status (fault situation) (column 5 lines 30-39) and a notification (alarm) regarding the failure status is generated and transmitted to provide notice that maintenance is required (column 2 lines 39-42).
Given the teachings of Mattila et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator control system disclosed in Kigawa et al. as modified by Roberts et al. and Shikai et al. with providing a notification regarding a failure status to be generated and transmitted to provide notice that maintenance is required on the second motion state sensor.  Doing so would allow any “subsequent runs of the car [to be] prevented” until “a repairman comes to the site to eliminate the fault and permit drive of the car” as taught in Mattila et al. (column 5 lines 37-44).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kigawa et al. (US 8,261,886 B2) modified by Roberts et al. (US 2016/0023864 A1) and Shikai et al. (US 7,614,482 B2) as applied to claims above, further in view of Husmann (US 7,621,377 B2).
Claim 20: Kigawa et al. modified by Roberts et al. and Shikai et al. discloses an elevator control system where the second motion state sensor is arranged on the elevator car, as stated above.  Kigawa et al. discloses a guide rail (9) used to guide movement of the elevator car (column 2 line 66 through column 3 line 1).  The second motion state sensor is further disclosed to be an encoder (column 4 lines 4-6).  These references fail to explicitly disclose a roller guide to be located on an exterior of the elevator car to guide movement of the elevator car relative to the guide rail, where the second motion state sensor is arranged to monitor the roller guide.
However Husmann teaches an elevator control system for controlling an elevator system, where a roller guide (10) is shown in Fig. 3 to be located on an exterior of an elevator car (1) to guide movement of the elevator car relative to a guide rail (6) (column 4 lines 44-46).  A motion state sensor is shown as an encoder (30) and arranged to monitor the roller guide (column 5 lines 22-24).
Given the teachings of Husmann, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elevator control system disclosed in Kigawa et al. as modified by Roberts et al. and Shikai et al. with providing a roller guide to be located on an exterior of the elevator car to guide movement of the elevator car relative to the guide rail, where the second motion state sensor is arranged to monitor the roller guide.  Doing so would allow actual speed of the elevator car to be determined, making “it possible to prevent a large deviation from occurring between the information on the [speed] of the car as recognized by the control device and the actual [speed] of the car, whereby the control on the operation of the elevator can be performed with enhanced accuracy” as taught in Shikai et al. (column 34 lines 35-39).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        May 17, 2022